McNally, J. (dissenting).
I dissent and vote to grant summary judgment.
The judgment entered February 18, 1963 in favor of defendant-appellant National Grange Mutual Insurance Company (National) is an impediment to the present action of plaintiff-respondent Motor Vehicle Accident Indemnification Corporation (MVAIC) challenging the disclaimer, which was sustained by said judgment. MVAIC has no greater rights than the claimant or National’s insured. Their rights deriving from National’s liability policy were terminated by the prior judgment. The Insurance Law does not afford MVAIC any independent right *8against National. The prior judgment precludes this action, which constitutes a collateral attack thereon. MVAIC had the opportunity to litigate the validity of the disclaimer before a court, prior to arbitration. (See Matter of MVAIC [Malone], 16 N Y 2d 1027.) MYAIC’s remedy, if any, is limited to an appropriate application in the prior action.
Botein, P. J., and Stevens, J., concur with Steuer, J.; McNally, J., dissents in opinion.
Order entered on June 7, 1965 affirmed, with $50 costs and disbursements to the respondent.